Citation Nr: 1745973	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  11-31 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Whether VA has received new and material evidence to reopen the issue of whether the character of the Appellant's discharge from service bars him from VA benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Sopko, Counsel



INTRODUCTION

The Appellant entered service in November 1965 and separated from service in July 1969.

The matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is warranted, but the Board will first review the procedural history of the case for the Appellant.

The Army discharged the Appellant in July 1969 under other than honorable conditions.  The Appellant applied to upgrade his discharge on April 22, 1977.  The Army upgraded his discharge to under honorable conditions on July 5, 1977.

On October 8, 1977, Public Law 95-126 was enacted.  Public Law 95-126, as summarized on Congress's website:

Denies veterans' benefits retroactively to any individual whose entitlement is based on an upgraded discharge under specified revised standards not made applicable to all persons administratively discharged or released from active military service under less than honorable conditions. Requires the board of review to make a case-by-case determination whether an upgraded individual would have been awarded an upgraded discharge under discharge review standards made applicable to all persons administratively discharged under less than honorable conditions. Entitles to veterans' benefits any individual whose upgraded discharge would have been awarded under previous unrevised review standards.

The Army contacted the Appellant in a letter dated August 25, 1978.  The letter states in its entirety:

The previous upgrading of your discharge has been re-reviewed by the Army Discharge Review Board as required by Public Law 95-126.  As a result of this review, the Board determined that you do not qualify for upgrading under the new uniform standards for discharge review.  Accordingly, your upgraded discharge under the "DOD Discharge Review Program (Special)" was not affirmed.  Inclosed is your DD Form 215, Correction to DD Form 214, Report of Separation from Active Duty, reflecting the appropriate change in your military records.

The DD Form 215 in no way changes or modifies the upgraded discharge you previously received.  However, because of a new law, you will not be able to use that discharge to qualify for benefits under the Veterans Administration.  (emphasis added by the undersigned Veterans Law Judge).

Functionally, this means that the Appellant, despite possessing a discharge under honorable conditions, is barred from receiving VA benefits absent limited extenuating circumstances.  VA's regulations reflect the substance of the Army's letter at 38 C.F.R. § 3.12.

Despite receiving the letter above, the Appellant applied for VA benefits in 1985 and 1993, which VA denied both times for the reason cited above.  When the Appellant applied for benefits in 2011, the RO failed to advise him of this prior procedural history and the need to submit new and material evidence under 38 C.F.R. § 3.156.  Remand is warranted for this purpose.

The Board also notes that a page of the Appellant's Notice of Disagreement, which VA received in May 2011, is illegible due to improper electronic scanning, so remand is warranted to re-scan this document.

The Board also notes that the RO did not issue Dennis v. Nicholson, 21 Vet. App. 18 (2007), notice or a Supplemental Statement of the Case, as ordered by the Board in its June 2014 Remand.  Remand is warranted.

Finally, the Board encourages the Appellant, in consultation with his representative, to read Dennis v. Nicholson, 21 Vet. App. 18 (2007).  The fact pattern in Dennis is similar to the Appellant's experience, and it can shed further light on how the law works in these circumstances. 

Accordingly, the case is REMANDED for the following action:

1. Provide notice to the Appellant regarding what evidence is needed to establish veteran status, as required by Dennis v. Nicholson, 21 Vet. App. 18 (2007).
2. Provide notice of the requirement for new and material evidence pursuant to 38 C.F.R. § 3.156, as discussed above given the procedural history of the case.
3. Arrange for the Appellant's original Notice of Disagreement, received in May 2011, to be re-scanned.  Check to confirm that page 2 of the current file in VBMS, which is currently illegible, is legible in the re-scanned version.
4. Readjudicate the matter.  If the decision remains adverse to the Appellant, furnish him and his representative with a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




